Citation Nr: 0639078	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-26 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinus disability.

2.  Entitlement to service connection for herpes.

3.  Entitlement to service connection for residuals of 
chigger bites on the legs and face.

4.  Entitlement to service connection for bilateral calcaneus 
spurs.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984, July 1986 to November 1988, and February 1989 to April 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in October 2003, a statement of the 
case was issued in May 2004, and a substantive appeal was 
received in July 2004.  The veteran testified at a hearing 
before the Board in September 2006.

The issue of entitlement to service connection for residuals 
of chigger bites on the legs and face was previously 
characterized as two separate issues, specifically 
entitlement to service connection for residuals of chigger 
bites, and entitlement to service connection for skin rash on 
legs.  The veteran's September 2006 testimony before the 
Board clarified that the veteran is claiming that his current 
skin disabilities are all related to chigger bites sustained 
in service, thus the issue has been recharacterized as such.

The veteran did not file a substantive appeal with regard to 
the following service connection issues addressed in the May 
2004 statement of the case:  bilateral leg and knee pain; 
degenerative disc disease of the lumbar spine; hiatal hernia 
with gastroesophageal reflux disease; mononucleosis; aortic 
regurgitation; chest pain; obstructive sleep apnea; post-
traumatic stress disorder; arthritis of all joints; bilateral 
hip disability secondary to scoliosis of spine; surgical 
removal of uvula; and loss of sense of taste.  Thus these 
issues are not in appellate status.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on his part.


REMAND

At the September 2006 Board hearing, the veteran testified 
that he had sought treatment at the VA Medical Centers (VAMC) 
in Augusta, Georgia; Dublin, Georgia; Birmingham, Alabama; 
and, Tuskegee, Alabama.  

Initially, the Board notes that the record does not appear to 
contain any treatment records from the Birmingham VAMC, thus 
these records should be obtained for the period April 1990 to 
the present.  

In September 2003, the RO requested treatment records from 
the Dublin VAMC for the period "1991-current."  The 
evidence of record contains VA outpatient treatment records 
for the period July 1999 to June 2002 which appear to be on 
file per the RO's request.  At the September 2006 Board 
hearing, however, the veteran submitted treatment records 
from the Dublin VAMC from 1992 to 1996, and subsequent to 
June 2002.  Moreover, with his original claim of service 
connection he submitted a single October 1998 treatment 
record from the Dublin VAMC pertaining to herpes which was 
not contained in the treatment records retrieved by the RO, 
nor the treatment records recently submitted by the RO.  
Thus, it is clear that the RO's request did not result in 
receipt of the entirety of the veteran's treatment records 
from the Dublin VAMC.  To ensure that all records are 
associated with the claims folder, the RO should again obtain 
the entirety of the veteran's treatment records from the 
Dublin VAMC from April 1990 to the present.

The evidence of record contains treatment records from the 
August VAMC dated in April and November 2002.  The RO should 
ensure that the entirety of the veteran's treatment records 
are on file from this VAMC facility from April 1990 to the 
present.

The evidence of record contains treatment records from the 
Tuskegee VAMC dated in May and June 2003.  The RO should 
ensure that the entirety of the veteran's treatment records 
are on file from this VAMC facility from April 1990 to the 
present.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Sinusitis

Service medical records reflect that in June 1984, the 
veteran complained of a sinus problem for the past week, and 
had experienced the problem before.  On physical examination, 
there was tenderness to palpation of the sinus cavity.  There 
was fluid bilaterally behind the tympanic membrane.  His nose 
was congested.  The assessment was sinusitis with sinus 
congestion.  Nine days later, the veteran sought follow-up 
treatment for his sinus problem.  His nose was running, but 
his throat, ears and chest were within normal limits.  The 
assessment was resolving sinus congestion.  On a Report of 
Medical History completed by the veteran in July 1986, he 
checked the "Yes" box with regard to sinusitis, and the 
examiner noted sinusitis-intermittent and noted that he was 
taking an antihistamine and using a partial rebreathing mask.  
A post-service July 1999 VA treatment record reflects the 
veteran's report of a history of chronic sinusitis, and that 
he had been on medication since 1996.  There are no records 
on file pertaining to his claimed sinusitis for the period 
1996 to 1999.  The RO should contact the veteran to obtain 
the name, address and dates of treatment of any such provider 
who provided treatment in 1996 and thereafter.  Then, the RO 
should obtain the veteran's treatment records from any such 
identified medical provider.  The veteran should then be 
scheduled for a VA examination to assess whether he currently 
has sinusitis, and the etiology of any such disability.  See 
38 C.F.R. § 3.159.  

Herpes

Service medical records reflect that in October 1988, the 
veteran sought treatment for generalized rash on the pubic 
area and itching for two days.  The assessment was rule out 
sexually transmitted disease (STD), and viral cultures were 
performed.  The next day the veteran sought follow-up 
treatment, and it was noted that a herpes culture was 
pending.  He was prescribed Zovirax.  The service medical 
records do not appear to contain the results of the herpes 
culture.  Post-service, in October 1998, the veteran sought 
treatment for redness on the tip of his penis with some 
burning sensation.  The assessment was STD, rule out genital 
herpes simplex.  The VA treatment records on file do not 
contain the results of any such testing, however, subsequent 
records reflect a past history of herpes simplex antibody 
positive.  The veteran should be scheduled for a VA 
examination to assess the etiology of his herpes.  See 
38 C.F.R. § 3.159.  

Residuals of chigger bites

Service medical records reflect that in July 1988, the 
veteran was helping bring equipment in from the field and was 
infected with red bugs.  He had a rash all over his body, and 
also experienced swelling of the hands and feet.  The 
examiner noted multiple chigger bites, including some on the 
face.  The assessment was chigger bites and acute allergic 
reaction.  A July 1989 service medical record reflects that 
the veteran sought consultation to gain approval for the 
medication he was taking for chigger bites.  

Post-service VA treatment records reflect that in May 1994, 
the veteran sought treatment for chronic eczema on his left 
leg.  The examiner noted that it may have evolved into a 
lichen simplex chronicus in the past after a chigger bite and 
it appeared markedly improved.  Subsequent treatment records 
reflect treatment for eczema, a December 2003 VA treatment 
record reflects an assessment of lichen simplex chronicus and 
non-specific dermatitis of the face, and a May 2004 VA 
treatment record reflects an assessment of lichen simplex 
chronicus of the face, right lower leg and left wrist.  In 
light of such post-service diagnoses, the veteran should be 
afforded a VA examination to assess the etiology of any 
current skin disability, to include whether such disability 
is as a result of chigger bites incurred in service.  See 
38 C.F.R. § 3.159.  

Bilateral calcaneus spurs

Service medical records dated in August 1980 reflect that the 
veteran sustained a heel stress fracture.  He was placed on a 
physical profile for no running, jumping, or marching.  

Post-service, in February 2002 the veteran sought VA 
treatment for chronic bilateral feet and heel pain getting 
progressively worse.  Physical examination and objective 
findings revealed pes planus.  An x-ray examination showed 
infracalcaneal heel spurs bilaterally.  The assessment was 
degenerative joint disease with pes planus bilaterally.  An 
April 2002 VA treatment record reflects a diagnosis of 
bilateral calcaneal spur.

In light of the objective findings of heel stress fracture in 
service, the veteran should be scheduled for a VA examination 
to determine the etiology of his current bilateral calcaneal 
spur disability.  See 38 C.F.R. § 3.159.  

Veterans Claims Assistance Act of 2000

In light of these issues being remanded for further 
development as outlined above, it appears appropriate to also 
direct additional notice to comply with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as addressed in a recent judicial 
decision.  VA should inform the veteran that a disability 
rating will be assigned if service connection is granted and 
an effective date for the award of benefits will be assigned 
if an increase is awarded, and also include an explanation as 
to the type of evidence that is needed to establish an 
increased disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be issued a 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date as it pertains 
to the service connection claims, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the name, address and dates of 
treatment of any medical provider who 
rendered treatment for his claimed 
sinusitis, and or any other claimed 
disability.  After securing the necessary 
releases, the RO should then obtain the 
veteran's treatment records from any 
identified medical providers.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

3.  The RO should ensure that the 
entirety of the veteran's treatment 
records have been obtained from the 
VAMC's in Birmingham, Dublin, Tuskegee, 
and Augusta, from April 1990 to the 
present.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.  

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any sinus disability, 
herpes disability, residuals of chigger 
bites disability, and bilateral calcaneus 
spur disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any sinus disability is 
causally related to service or any 
incident therein;  

b)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current herpes is 
causally related to service or any 
incident therein;  

c)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current skin disability 
is causally related to service or any 
incident therein, to include chigger 
bites. 

d)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current bilateral 
calcaneus spur disability is causally 
related to service or any incident 
therein, to include stress fractures.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims of service 
connection are warranted.  Unless the 
benefits sought are granted, the veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






